MEMORANDUM OPINION
                                            No. 04-11-00786-CV

                         IN THE INTEREST OF R.J., et al., Minor Children

                     From the 224th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2010-PA-01901
                        Honorable Charles E. Montemayor, Judge Presiding

Opinion by:       Rebecca Simmons, Justice

Sitting:          Karen Angelini, Justice
                  Rebecca Simmons, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: April 11, 2012

AFFIRMED

           Appellant A.A. 1 appeals the trial court’s order terminating her parental rights to R.J.,

P.A., A.A., E.P., and A.P. A.A.’s court-appointed counsel filed a brief stating that he has

conducted a professional evaluation of the record and there are no meritorious issues to appeal.

Counsel concludes that the appeal is frivolous and wholly without merit. The brief meets the

requirements of Anders v. California, 386 U.S. 738 (1967). See In re R.R., No. 04–03–00096–

CV, 2003 WL 21157944, at *4 (Tex. App.—San Antonio May 21, 2003, no pet.) (applying

Anders procedure in an appeal from a termination of parental rights); see also In re D.E.S., 135
S.W.3d 326, 329 (Tex. App.—Houston [14th Dist.] 2004, no pet.) (same).


1
 To protect the identity of the minor children, we refer to the mother and her children by their initials. See TEX.
FAM. CODE ANN. § 109.002(d) (West 2011); TEX. R. APP. P. 9.8.
                                                                                       04-11-00786-CV


       Counsel certified that he sent a copy of the Anders brief to A.A. and advised her of her

right to examine the record and to file a pro se brief. Appellant has not filed a pro se brief.

       After reviewing the brief and the record, we agree that the appeal is frivolous and without

merit. Therefore, we affirm the trial court’s order and grant counsel’s motion to withdraw.


                                                       Rebecca Simmons, Justice




                                                 -2-